Order, Supreme Court, New York County (Diane Lebedeff, J.), entered January 16, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, who was injured when he tripped over the concrete island surrounding the pumps at defendant gasoline station, does not claim that the island was slippery or concealed, and his expert concedes that such islands are a feature common to virtually every gas station. No issue of fact as to defendants’ negligence is raised; the mere existence of the island does not give rise to liability (see Goldban v 56th Realty, 304 AD2d 408 [2003]). Concur — Andrias, J.P., Saxe, Sullivan and Ellerin, JJ.